Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/18/2021, with respect to the rejections of claims 32-36 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  Claims 23-31 were allowed in the Office action dated 1/21/2021.  Claims 32-36 and 38-43 are also allowable and the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 23-36 and 38-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 23, the prior art fails to disclose or fairly suggest a system for use with a loading dock station, the system comprising: a vehicle restraint system comprising: a vehicle restraint; and a vehicle restraint sensor configured to sense whether the vehicle restraint is engaged with a vehicle positioned at the loading dock; and a docking station control unit communicatively coupled to the vehicle restraint system, the docking station control unit being programmed with computer readable instructions that, when executed, cause the docking station control unit to: receive a signal from the vehicle restraint; determine, based on the signal, if the vehicle restraint is engaged with a vehicle positioned at the loading dock; and if the vehicle restraint is not engaged with the vehicle, automatically transmit a message to a device separate from the docking station control unit, the device being programmed with computer readable instructions that, when executed, cause the device to receive the message from the dock station control unit; display the message to a first user; receive authorization input from the first user; and in response to receiving the authorization input, transmit an authorization message to a second user authorizing the second user to manually engage a restraint with the vehicle.
Regarding claim 31, the prior art fails to disclose or fairly suggest a system for use with a loading dock station, the system comprising; a vehicle restraint system comprising: a vehicle restraint; and a vehicle restraint sensor configured to sense whether the vehicle restraint is engaged with a vehicle positioned at the loading dock; and a docking station control unit communicatively coupled to the vehicle restraint system, the docking station control unit being programmed with computer readable instructions that, when executed, cause the docking station control unit to: receive, a signal from the vehicle restraint; determine, based on the signal, if the vehicle restraint is engaged with a vehicle positioned at the loading dock; and if the vehicle restraint is not engaged with the vehicle, automatically transmit a message to a remote control unit communicatively coupled to and separate from the docking station control unit, the remote control unit being programmed with computer readable instructions that, when executed, cause the remote control unit to: receive the message from the dock station control unit; display the message to a first user; receive an authorization input from, the first user; in response to receiving the authorization input, transmit an authorization message to a second user authorizing the second user to manually engage a restraint with the vehicle; receive a confirmation message from the second user confirming that the vehicle has been restrained; display the confirmation message to the first user; receive an input from the first user confirming that the vehicle has been restrained; and in response to receiving the input from the first user, transmit an authorization message to the docking station control unit confirming that the vehicle has been restrained.
Regarding claim 32, the prior art fails to disclose or fairly suggest a computer-implemented method for controlling operation of a loading dock station, the method comprising: instructing a docking in response to receiving the confirmation message, automatically transmitting a second authorization request from the docking station control unit to the remote control unit; and receiving, at the loading dock station control unit, a second authorize signal or a decline signal from the remote control unit, wherein the loading dock station control unit is prohibited from performing a next step in a loading dock station workflow protocol while the second authorization request is outstanding, wherein receipt of the second, authorize signal at the loading dock station control unit permits the loading dock cation control unit to perform the next step in the loading dock station workflow protocol and wherein receipt of the decline signal at the loading dock station control unit prohibits the loading dock station control unit, from performing the next step in the loading dock station workflow protocol.
Dependent claims 24-30, 33-36 and 38-43 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687